United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 04-3402
                                ___________

Michael David Masek,                   *
                                       *
              Appellant,               *
                                       *
      v.                               *
                                       *
Bob Wills, Unit Manager;               *
                                       *
              Appellee.                *
                                       *
Steve Courtois, Psychologist 1;        *
Byron C. English, Psychologist 1;      *
                                       * Appeal from the United States
              Defendants,              * District Court for the
                                       * Eastern District of Missouri.
Geraldine English, Forensic Case       *
Monitor;                               *    [UNPUBLISHED]
                                       *
              Appellee,                *
                                       *
Susan R. Hagan, Forensic Case Monitor;*
Donna Augustine, Licensed Clinical     *
Social Worker; Peicival Tiongson, Dr., *
Psychiatrist;                          *
                                       *
              Defendants,              *
                                       *
Dorn Schoffman; Karen Adams;           *
Missouri Department of Mental Health; *
Southeast Missouri Mental Health       *
Center,                                *
                                       *
              Appellees.               *
                                   ___________

                             Submitted: June 21, 2005
                                Filed: August 8, 2005
                                 ___________

Before LOKEN, Chief Judge, MORRIS SHEPPARD ARNOLD, and COLLOTON,
Circuit Judges.
                             ___________

PER CURIAM.

      Michael David Masek, an involuntarily committed patient in the custody of the
Missouri Department of Mental Health, appeals from an adverse grant of summary
judgment in his suit under 42 U.S.C. § 1983, the Americans with Disabilities Act of
1990 (“ADA”), 42 U.S.C. §§ 12101-12213, and the Rehabilitation Act of 1973, 29
U.S.C. §§ 701-796l. We affirm.

      Masek alleged that he had been denied appropriate medical treatment required
by due process of law, that he was being held in a more restrictive environment than
necessary in violation of the ADA, and that he was denied the opportunity to pursue
his chosen vocation because of his disability in violation of the Rehabilitation Act.
The district court1 rejected Masek’s claims, concluding based on undisputed facts that
Masek had received appropriate medical treatment, that he was in the least restrictive
environment for which he was qualified, and that he had not been denied vocational
opportunities in violation of the Rehabilitation Act. Having carefully reviewed the
record, we adopt the district court’s reasoning, with one clarification.




      1
       The Honorable Mary Ann L. Medler, United States Magistrate Judge for the
Eastern District of Missouri, presiding with the consent of the parties pursuant to 28
U.S.C. § 636(c).

                                         -2-
       With respect to Masek’s § 1983 and Rehabilitation Act claims, the district
court concluded that the defendants named in their individual capacities were entitled
to qualified immunity. The district court correctly noted that “the ‘threshold
question’ in a qualified immunity inquiry is whether ‘[t]aken in the light most
favorable to the party asserting the injury [. . .] the facts alleged show the officer’s
conduct violated a constitutional right,’” (Add. at 17) (quoting Saucier v. Katz, 533
U.S. 194, 201 (2001)) (second alteration added), but proceeded to inquire first
whether the rights Masek claimed had been violated were clearly established. We
clarify that under the Saucier approach (which is not without its critics, e.g., Brosseau
v. Haugen, 125 S. Ct. 596, 600-01 (2004) (Breyer, J., concurring)), the first question
in a qualified immunity analysis is whether the conduct in question violated the
complainant’s rights, not whether any rights allegedly violated were “clearly
established.” 533 U.S. at 201. In the course of its analysis, however, the district
court also determined that none of Masek’s rights under § 1983 or the Rehabilitation
Act had been violated. (Add. 28, 43). For the reasons stated by the district court, we
agree that taking the allegations in the light most favorable to Masek, he has not
stated a claim for violation of any constitutional or statutory right. We therefore
affirm the judgment of the district court. See 8th Cir. R. 47B.
                         ______________________________




                                          -3-